IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51093
                        Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

RONNIE SALAZAR,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                    USDC No. SA-00-CR-65-ALL
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie Salazar entered a conditional plea to a charge of

being a felon in possession of a firearm, reserving his right to

appeal the denial of his motion to suppress the fruits of an

inventory search of his vehicle.   In reviewing the denial of a

motion to suppress, we accept the district court’s findings of

fact unless clearly erroneous, but review de novo the conclusion

as to the constitutionality of the police action.      United States

v. Chavez-Villarreal, 3 F.3d 124, 126 (5th Cir. 1993).

     Salazar argues that the inventory search was not valid

because it had an investigatory purpose.    An inventory search of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-51093
                                  -2-

an impounded vehicle may be made without a warrant.    United

States v. Staller, 616 F.2d 1284, 1289 (5th Cir. 1980).      The

facts in this case do not support an accusation that the

inventory search was merely a ruse to justify an investigatory

search.   See Florida w. Wells, 495 U.S. 1, 4-5 (1990).    Officer

Nogle testified at the suppression hearing that he looked for

evidence as well as for objects of value while performing the

inventory search.   Salazar’s argument, that any investigatory

purpose automatically invalidates an inventory search, is not

supported by the case law.    “[I]f an inventory search is

otherwise reasonable, its validity is not vitiated by a police

officer’s suspicion that contraband or other evidence may be

found.”   Staller, 616 F.2d at 1290 (quoting United States v.

Prescott, 599 F.2d 103, 106 (5th Cir. 1979)).

     Salazar also contends that the inventory search was invalid

because it was not conducted according to standard procedures.

Although Officer Nogle could not quote the inventory-search

policy, he testified that the policy was to remove all items of

value from a vehicle to be impounded and to list those items in

his report.   After arresting Salazar and placing him in the

patrol car, Officer Nogle proceeded to search the vehicle prior

to its being impounded.   Salazar fails to show that the search

was not covered by the inventory policy, as articulated by Nogle.

The district court did not err in finding that the inventory

search was valid and did not err in denying the motion.

     AFFIRMED.